Citation Nr: 0705344	
Decision Date: 02/23/07    Archive Date: 02/27/07

DOCKET NO.  05-19 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE


Entitlement to service connection for a skin condition of the 
neck, shoulders and back.



ATTORNEY FOR THE BOARD

J. Henriquez, Counsel











INTRODUCTION

The veteran had service with the Army National Guard in Texas 
from September 1983 to September 1989 with periods of active 
duty for training. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a  January 2005 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  

The Board remanded the case in September 2005 for additional 
development of the record.  The case has been returned to the 
Board for further appellate adjudication.


FINDING OF FACT

The veteran has presented no evidence showing that he has a 
current disability manifested by a skin condition of the 
neck, shoulders and back.   


CONCLUSION OF LAW

A chronic disability manifested by a skin condition of the 
neck, shoulders and back was not incurred in or aggravated by 
service. 38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. § 
3.303 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126, and 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), are examined.

First, VA has a duty to indicate which portion of information 
should be provided by the claimant, and which portion VA will 
try to obtain on the claimant's behalf, which was 
accomplished by August 2004, December 2004 and October 2005 
letters.  

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a claim of 
service connection, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id. at 484.

Despite any inadequate notice provided to the veteran, no 
prejudice results in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).  Particularly, the veteran has been afforded the 
information necessary to advance any contention regarding 
service connection by means of the August 2004, December 2004 
and October 2005 letters.  As such, the veteran was aware and 
effectively notified of information and evidence needed to 
substantiate and complete his claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  

Because a preponderance of the evidence is against the claim, 
any potentially contested issue regarding a downstream 
element is rendered moot.  Again, the veteran is not 
prejudiced by the Board's consideration of the pending issue.  

The Court in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
continued to recognize that typically a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  In this 
case, the veteran received notice August and December 2004, 
prior to the adjudication of the claim in January 2005.

It is further noted that in order to be consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), a VCAA notice 
must also request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  38 C.F.R. § 3.159(b)(1).   See Pelegrini, 18 Vet. 
App. at 121.  In this case, this principle has been fulfilled 
by the August 2004, December 2004 and October 2005 letters.

Next, VCAA requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, 38 C.F.R. 
§ 3.159(c), which includes providing a medical examination 
when such is necessary to make a decision on the claim.  In 
this case, in the absence of competent evidence of a current 
skin condition, a medical examination and/or opinion is not 
warranted.  The veteran has been afforded numerous 
opportunities to submit relevant evidence and he has not 
identified any further outstanding evidence in response to 
the latest October 2005 VCAA letter.  
Based on the foregoing, VA is satisfied its duties to the 
veteran.

Analysis

The veteran is seeking service connection for a skin 
condition of the neck, shoulders, and back. On his 
application for service connection, he stated that his skin 
condition began in 1984.  He contends that his skin 
disfigurement has gotten worse during his periods of service 
with the Army National Guard.

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred or aggravated in service. 38 U.S.C.A. 
§ 1131 (West 2002).  Such a determination requires a finding 
of a current disability that is related to an injury or 
disease incurred in service. Watson v. Brown, 4 Vet. App. 309 
(1993); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  
Service connection may be established under the provisions of 
38 C.F.R. § 3.303(b) when the evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during the applicable presumptive period.  Service 
connection also may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection also may be granted for disability 
resulting from disease or injury incurred in or aggravated 
while performing active duty for training (ACDUTRA) or for 
injury incurred or aggravated while performing inactive duty 
training (INACDUTRA).  38 U.S.C.A. §§ 101(24), 106, 1131.  

The veteran's National Guard records show that on report of 
medical history prior to entry into the National Guard, he 
indicated that he had a skin disease.  On entrance 
examination, clinical evaluation of the skin was normal.  
During a periodic examination conducted in November 1987, the 
veteran was noted to have depigmented macular lesions across 
his shoulders.  

The veteran indicated post-service treatment for his claimed 
disorder.  The RO made repeated attempts to obtain those 
medical records, but all attempts yielded negative results.

The Board remanded the case in September 2005 in order to 
obtain any outstanding service medical records and a 
verification of all periods of service.  The Adjutant General 
of Texas forwarded all available records pertaining to the 
veteran in November 2005.  The records include verification 
of the veteran's periods of service with Army National Guard.  

Upon review of the evidence of record, the Board finds that 
service connection for a skin condition of the neck, 
shoulders and back is not warranted.  In this respect, 
although a periodic examination documents depigmented macular 
lesions on the veteran's shoulders, there is no evidence that 
the skin condition resulted in a chronic disability.  

Furthermore, the veteran has presented no competent evidence 
showing that he has any current residuals or recurrent 
symptoms of a skin condition of the neck, shoulders and back.  
As noted above, the RO requested that the veteran identify 
any evidence in support of his claim.  Attempts to obtain 
medical records were unsuccessful.  Other than filing his 
claim seeking entitlement to service connection, the veteran 
has presented no competent evidence that he has a disability 
or recurrent symptoms of a disability. 

As indicated above, Congress has specifically limited 
entitlement to service-connection for disease or injury to 
cases where such incidents have resulted in a disability.  
See 38 U.S.C.A. § 1131.  Hence, in the absence of proof of a 
present disability (and, if so, of a nexus between that 
disability and service), there can be no valid claim for 
service connection.  Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In 
the instant case, the appeal must be denied because the first 
essential criterion for a grant of service connection, 
competent evidence of the claimed disability, has not been 
met.

In summary, the Board concludes that the preponderance of the 
credible and probative evidence is against the veteran's 
claim of service connection for a skin condition of the neck, 
shoulders and back.  38 U.S.C.A. § 5107 (West 2002).  
Accordingly, the benefit sought on appeal is denied.


ORDER

Service connection for a skin condition of the neck, 
shoulders and back is denied.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


